ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges receipt of the amendment filed 2/14/20 wherein claims 1-20, 22-24, 26, 29, 30, 32, 35-37, 43-51, and 62-67 were canceled and claims 21, 25, 27, 31, 33, 38, 52, and 61 were amended.
	Note(s):  Claims 21, 25, 27, 28, 31, 33, 34, 38-42, and 52-61 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compounds having the Formula 
    PNG
    media_image1.png
    79
    138
    media_image1.png
    Greyscale
 as set forth in independent claim 21.

APPLICANT’S ELECTION
Applicant’s election of the species wherein T is 
    PNG
    media_image2.png
    331
    303
    media_image2.png
    Greyscale
, Lo is -(CH2)6-, and D is 
    PNG
    media_image3.png
    166
    265
    media_image3.png
    Greyscale
 in the reply filed on 8/16/21is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Note(s):  Claims 21, 25, 27, 28, 31, 33, 34, 38-42, and 52-61 read on the elected species.  Initially, Applicant’s elected species was searched.  However, since no prior art was found which could be used to reject the claims, the search was expanded to the species set forth in the cited prior art below.  The search was not further extended because prior art was found which could be used to reject the claims.

IMPROPER MARKUSH REJECTION
Claims 21, 25, 27, 28, 31, 33, 34, 38-42, and 52-61 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of compounds of independent claim 21, specifically, the detectable element, the linker component, and protease targeting element comprising a peptide targeting element having 1-4 amino acid residues in combination with a QSY or QC1 quencher is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
The detectable element (D) may be any cyanine or near infrared fluorescent label.  The linker component is any alkyl which is not only optionally substituted, but one wherein all the carbon atoms of the alkyl may be replaced with a heteroatom to year a totally different structure from one having only carbon atoms.  The protease targeting component may comprise one to four amino acid residues having any combination.  Structure having a single, two, three, and four amino acid residues are distinct from one another.  Furthermore, the protease targeting component may comprise a QSY quencher or QC1 quencher further results in substances that are structurally distinct from one another.  Thus, the compounds of independent claim 21 do not share a single structural similarity.  The structures comprise a wide variety of linear and ring components that optionally containing one or more heteroatom and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom).  Thus, there is no common core consistent with all the compounds since the claims embrace species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, namely they are used for imaging, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of all the claimed species.  The only component that is probably consistent from one detectable element to the other is a carbon-carbon bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of linear and rings structures optionally containing one or more heteroatom connected directly or indirectly to the carbon-carbon bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 25, 27, 28, 31, 33, 34, 38-42 and 52-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 21-24 of U.S. Patent No. 10,829,477. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a detectable label (cyanine/fluorescent), an alkyl linker that is optionally substituted, and a protease targeting element (T) comprising a peptide having 1-4 amino acid residues in combination with a quencher (e.g., QSY).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

Claims 21, 27, 31, 33, 34, 38, 39, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,869,936. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a detectable label (cyanine/fluorescent), an alkyl linker that is optionally substituted, and a protease targeting element (T) comprising a peptide having an amino acid residue, AA1, in combination with a quencher (e.g., QSY or QC1).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

Claims 21, 25, 27, 28, 31, 33, 34, 38, 39, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,570,173. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a detectable label (cyanine/fluorescent), an alkyl linker that is optionally substituted, and a protease targeting element (T) comprising a peptide having an amino acid residue, AA1, in combination with a quencher (e.g., QSY or QC1).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

Claims 21, 25, 27, 28, 31, 33, 34, 38, 39, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,968,700. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a detectable label (cyanine), an alkyl linker that is optionally substituted, and a protease targeting element (T) comprising a peptide having an amino acid residue, AA1, in combination with a quencher (e.g., QSY).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

Claims 21, 31, 33, 34, 38, 39, and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-56 of copending Application No. 17/127,754 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Applicant and the copending application/patented invention disclose compounds comprising a detectable label (fluorescent), an alkyl linker that is optionally substituted, and a protease targeting element (T) comprising a peptide having and amino acid residue, AA1, in combination with a quencher (e.g., QSY or QC-1).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

112 SECOND PARAGRAPH REJECTION
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, 27, 28, 31, 33, 34, 38-42, and 52-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 25, 27, 28, 31, 33, 34, 38-42, and 52-61:  Independent claim 21 is ambiguous for the following reasons.   (1) in claim 21, line 3:   According to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprises’ is ‘opened’ terminology and allows for unnamed ingredients to be present in the Markush grouping.  (2) The phrase ‘no more than four amino acid residues’ would in zero amino acids.  Did Applicant intend to write ‘1-4 amino acid residues’ or ‘one to four amino acid residues’ instead?  Since claims 25, 27, 28, 31, 33, 34, 38-42, and 52-61 depend upon independent claim 21 for clarity, those claims are also vague and indefinite.
Claims 38 and 39:  The claim is ambiguous because it is unclear what elements encompassed by the variable T are cathepsin targeting or not.  In addition, it is unclear whether or not the species encompassed by the variable T (see independent claim 21) is selective for cathepsin L or cathepsin V.  Applicant is respectfully reminded as it relates to claim 39 that according to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product (the product of independent claim 21), the claim limitation that the compound is select for a particular cathepsin (see claim 39) is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the components set forth in independent claim 21or when the compound actually binds cathepsin L or cathepsin V as the peptide targeting elements (variable T) is selected for the cathepsin substances.
	Claim 61:  The claim is ambiguous because it depends upon canceled claim 1.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 25, 27, 28, 31, 33, 34, 38-42, and 52-61 are rejected under 35 U.S.C. 103 as being unpatentable over Bogyo et al (US 2007/0036725).
	Bogyo et al disclose the imaging of protease activity in cells using probes.  The probe may have the configuration, 
    PNG
    media_image4.png
    217
    257
    media_image4.png
    Greyscale
  (see entire document, especially, abstract).  The probes may contain a single peptide, dipeptide, tripeptide, or a tetrapeptide (page 2-3, paragraph [0021]).  The compound may have a fluorophore/quencher combination (page 2, paragraph [0019]).
	Bogyo et al disclose that when the term ‘cyanine’ is used, it refers to a family of cyanine dyes, Cy2, Cy3, Cy5, Cy7, and derivatives thereof.  It is disclosed that the typical fluorophore/quencher compounds include Cy5 (page 5, paragraphs [0061] and [0063]; page 10, right column, second structure).  In addition, Bogyo et al disclose that the compounds may QSY which is a series of dyes (page 5, lines [0063] – [0065]; page 10, third and fourth structures; page 11, left column, second structure).  
	Bogyo et al disclose compounds encompassed by the Formula 
    PNG
    media_image5.png
    108
    198
    media_image5.png
    Greyscale
wherein Peptide (and capping group) = a single amino acid, a dipeptide, a tripeptide, or a tetrapeptide; Qu = quencher or a capping group; Flu is a fluorophore with the proviso that a fluorophore quencher pair may be reversed sot that the quencher is on the peptide and the fluorophore is at the Qu (this is the case for the instant invention); and the fluorophore and quencher is linker through a lower alkyl (page 20, claim 1).  The Flu-Au pair may be cyanine and QSY (page 20, claim 7).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made that the inventions disclose overlapping subject matter because, the invention of Bogyo et al reads on compounds comprising (1) peptides containing 1-4 amino acid residues; (2) a quencher; and (3) a fluorophore wherein the quencher may be on the peptide and the fluorophore at the opposite in (Qu positon ) of the structure on page 20, claim 1 of the document (that structure is consistent with that of the instant invention).    Thus, the invention disclose overlapping subject matter.

COMMENTS/NOTES
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention (product) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the composition/product of the prior art is the same/similar as that being claimed by Applicant.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 6, 2021